     Case 4:18-cv-00825-O Document 98 Filed 07/29/19                    Page 1 of 4 PageID 2084



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

    RICHARD W. DEOTTE et al.,                         §
                                                      §
                                                      §
         Plaintiffs,                                  §
                                                      §
    v.                                                §    Civil Action No. 4:18-cv-00825-O
                                                      §
    ALEX M. AZAR II et al.,                           §
                                                      §
         Defendants.1                                 §

                                          FINAL JUDGMENT

           Judgment is entered in favor of plaintiff Braidwood Management Inc. and the certified

plaintiff class that Braidwood represents, consisting of:

                   Every current and future employer in the United States that objects, based
           on its sincerely held religious beliefs, to establishing, maintaining, providing,
           offering, or arranging for: (i) coverage or payments for some or all contraceptive
           services; or (ii) a plan, issuer, or third-party administrator that provides or arranges
           for such coverage or payments.

           Judgment is further entered in favor of plaintiffs Richard W. DeOtte, Yvette DeOtte, John

Kelley, and Alison Kelley, as well as the certified plaintiff class that Mr. DeOtte represents,

consisting of:

                   All current and future individuals in the United States who: (1) object to
           coverage or payments for some or all contraceptive services based on sincerely held
           religious beliefs; and (2) would be willing to purchase or obtain health insurance
           that excludes coverage or payments for some or all contraceptive services from a
           health insurance issuer, or from a plan sponsor of a group plan, who is willing to
           offer a separate benefit package option, or a separate policy, certificate, or contract
           of insurance that excludes coverage or payments for some or all contraceptive
           services.



1
 Pursuant to Federal Rule of Civil Procedure 25(d), the Court hereby substitutes Patrick Pizzella, Acting
Secretary of Labor, as Defendant, in place of Defendant Rene Alexander Acosta, who retired from the
position effective July 19, 2019.

                                                      1
  Case 4:18-cv-00825-O Document 98 Filed 07/29/19                    Page 2 of 4 PageID 2085



        Judgment is entered against defendants Alex M. Azar, in his official capacity as Secretary

of Health and Human Services; Steven T. Mnuchin, in his official capacity as Secretary of the

Treasury; Patrick Pizzella, in his official capacity as Acting Secretary of Labor; and the United

States of America. The Court awards the following relief:

        The Court DECLARES that the Contraceptive Mandate, codified at 42 U.S.C. § 300gg–

13(a)(4), 45 C.F.R. § 147.130(a)(1)(iv), 29 C.F.R. § 2590.715–2713(a)(1)(iv), and 26 C.F.R.

§ 54.9815–2713(a)(1)(iv), violates the Religious Freedom Restoration Act as applied to the

Employer Class members. The Court further DECLARES that the Contraceptive Mandate

violates the Religious Freedom Restoration Act to the extent it prevents the Individual Class

members from purchasing health insurance that excludes coverage or payments for contraceptive

methods that violate their sincerely held religious beliefs. The Court also concludes that the

Employer Class members and the Individual Class members will suffer irreparable harm absent an

injunction, that the balance of equities favors injunctive relief, and that the public interest supports

the enforcement of the Religious Freedom Restoration Act.

        It is therefore ORDERED that:

        1. Defendants Alex M. Azar II, Steven T. Mnuchin, and Patrick Pizzella, and their officers,

agents, servants, employees, attorneys, designees, subordinates, and successors in office, as well

as any person acting in concert or participation with them, are ENJOINED from enforcing the

Contraceptive Mandate, codified at 42 U.S.C. § 300gg–13(a)(4), 45 C.F.R. § 147.130(a)(1)(iv), 29

C.F.R. § 2590.715–2713(a)(1)(iv), and 26 C.F.R. § 54.9815–2713(a)(1)(iv), against any group

health plan, and any health insurance coverage provided in connection with a group health plan,

that is sponsored by an Employer Class member. If an Employer Class member’s sincere religious

objections extend to the coverage of only some but not all contraceptives, then the defendants may



                                                   2
  Case 4:18-cv-00825-O Document 98 Filed 07/29/19                    Page 3 of 4 PageID 2086



continue to enforce the Contraceptive Mandate to the extent it requires coverage of contraceptive

methods that the Braidwood class member does not object to.

       2. Defendants Alex M. Azar II, Steven T. Mnuchin, and Patrick Pizzella, and their officers,

agents, servants, employees, attorneys, designees, subordinates, and successors in office, as well

as any person acting in concert or participation with them, are ENJOINED from enforcing the

Contraceptive Mandate, codified at 42 U.S.C. § 300gg–13(a)(4), 45 C.F.R. § 147.130(a)(1)(iv), 29

C.F.R. § 2590.715–2713(a)(1)(iv), and 26 C.F.R. § 54.9815–2713(a)(1)(iv), to the extent that the

Mandate requires the Individual Class members to provide coverage or payments for contraceptive

services that they object to based on their sincerely held religious beliefs, and to the extent that the

Mandate prevents a willing health insurance issuer offering group or individual health insurance

coverage, and as applicable a willing plan sponsor of a group health plan, from offering a separate

policy, certificate or contract of insurance, or a separate group health plan or benefit package

option, to any group health plan sponsor (with respect to a member of the Individual Class) or to

any member of the Individual Class, that omits coverage for contraceptive services that the

Individual Class member objects to based on that individual’s sincerely held religious beliefs.

       If an Individual Class member objects to some but not all contraceptive services, but the

issuer, and as applicable, plan sponsor, are willing to provide the plan sponsor or individual, as

applicable, with a separate policy, certificate or contract of insurance or a separate group health

plan or benefit package option that omits all contraceptives, and the Individual Class member

agrees, then the injunction applies as if the Individual Class member objects to all contraceptive

services.




                                                   3
  Case 4:18-cv-00825-O Document 98 Filed 07/29/19                   Page 4 of 4 PageID 2087



       3. Nothing in this injunction shall prevent the defendants, or their officers, agents, servants,

employees, attorneys, designees, subordinates, and successors in office, as well as any person

acting in concert or participation with them, from:

       (a) Inquiring about whether any employer (including any member of the Braidwood class)

that fails to comply with the Contraceptive Mandate is a sincere religious objector;

       (b) Inquiring about whether an individual (including any member of the DeOtte class) who

obtains health insurance that excludes coverage for some or all contraceptive methods is a sincere

religious objector;

       (c) Enforcing the Contraceptive Mandate against employers or individuals who admit that

they are not sincere religious objectors; against any group health plan, and any health insurance

coverage provided in connection with a group health plan, that is sponsored by an employer who

admits that it is not a sincere religious objector; or against issuers or plan sponsors to the extent

they provide health insurance to individuals who admit that they are not sincere religious objectors;

       (d) Filing notice with this Court challenging any employer or individual who claims to hold

sincere religious objections to some or all contraceptive methods, if the defendants reasonably and

in good faith doubt the sincerity of that employer or individual’s asserted religious objections, and

asking the Court to declare that such employer or individual falls outside the scope of the Employer

Class or the Individual Class.

       SO ORDERED on this 29th day of July, 2019.



                                                  _____________________________________
                                                  Reed O’Connor
                                                  UNITED STATES DISTRICT JUDGE




                                                  4
